Exhibit 10.1

 

LOGO [g49979img001.jpg]

 

AMENDMENT A TO LETTER OF ENGAGEMENT

AND WORK AUTHORIZATION DATED OCTOBER 1, 2005

 

February 2, 2006

 

Haris Tajyar

Managing Partner

Investor Relations International

15260 Ventura Blvd., Suite 1060

Los Angeles, CA 91403

 

Dear Haris,

 

Given below are the terms for the continuation of the engagement of Investor
Relations International (“IRI”) with Duska Therapeutics, Inc. (the “Company”)
for future services commencing on the date of the SEC’s approval of the
Company’s soon-to-be filed Registration Statement. The terms of this letter will
amend, as well as add, certain terms of the original agreement between the
Company and IRI dated October 1, 2005 (“Original Contract”) as more specifically
set forth below. All terms of the Original Contract that are not amended by this
letter will remain in effect.

 

1) Paragraph 3, “Fees,” is hereby amended and restated in its entirety to read:

 

  a. “A monthly retainer of $10,000.00 payable to IRI for the first twelve
months of the engagement period.

 

  b. “Upon the closing of the private placement the Company is conducting with
respect to its common stock, which is expected to close on or around
February 10, 2006 (the “Private Placement”), the Company shall issue to
Fountainhead Holdings, Inc. (“Parent”) warrants to purchase (a) 900,000 shares
of the Company’s common stock at a price of $0.01 (the “900,000 Warrants”);
(b) 500,000 shares of the Company’s common stock at a price of $0.125 (the
“500,000 Warrants”); and (c) 750,000 shares of the Company’s common stock (the
“750,000 Warrants”), in each case in accordance with the forfeiture and vesting
provisions set forth in this Paragraph 3.

 

  c. “In connection with the Private Placement, the Company has agreed to file a
Registration Statement (the “Registration Statement”) covering the resale of
(1) the common stock underlying the 900,000 warrants and (2) a minimum of two
million shares of the Company’s common stock purchased by the purchasers in the
Private Placement at $0.25 per share.

 

  d. “The 900,000 Warrants shall be subject to forfeiture in the event the
Registration Statement is not declared effective by May 15, 2006 since, at this
point, there would be no immediate need for an investor relations program.



--------------------------------------------------------------------------------

  e. “The 500,000 Warrants shall vest on June 30, 2006 if the following
milestones shall have been met on or before June 30, 2006:

 

  1. IRI will develop the Company’s investor kit, either electronic or paper,
and keep it updated. IRI will ensure the investor kit includes the most
pertinent and publicly-available information that an average investor would want
to review prior to making an investment decision.

 

  2. IRI will revamp the Company’s current Website with significant enhancements
that will make the site more appealing to potential visitors and with a
particular focus on the investor relations section;

 

  3. IRI is to provide overall investor relations, some corporate finance and
disclosure consulting to the Company and help ensure it remains compliant with
all SEC rules and guidelines as it relates to Regulation Fair Disclosure;

 

  4. IRI will draft, edit and help distribute all of the Company’s press
releases and other forms of shareholder communications to both existing and new
potential investors in a timely manner;

 

  5. IRI will have increased the Company’s exposure as an investment opportunity
to Wall Street. Although this is somewhat an intangible milestone to measure,
IRI has agreed to use the following measuring sticks to determine its success:

 

  a. Introduction to at least 1,000 new potential retail investors via direct
mail campaigns;

 

  b. Introduction to at least 1,000 new institutional investors, hedge funds,
buy- and sell-side analysts and brokerage houses via e-mail using our internal
and external databases (i.e. Bigdough.com, etc.). The $19,000 annual fee per
client for this and other investor databases will be incurred by IRI;

 

  c. Follow-up on any interested investors based on the above marketing efforts
in an effort to arrange either one-on-one investor meetings or conference calls
with the Company;

 

  6. The above efforts alone should be easily measurable in terms of the
expected volatility and liquidity in the Company’s stock price, which hasn’t
experienced much, if any at all for that matter, since its reverse merger.

 

  7. IRI agrees that at least one article regarding the Company has either been
published or is on the verge of publication by a major national news
organization. These include, but are not limited to, print, broadcast, online
and/or global wire services. A major national news organization for purposes of
this paragraph shall be The Wall Street Journal, New York Times, Business Week,
Forbes, CNBC, Dow Jones, Reuters, Bloomberg, or another similar national news
organization agreed to by the parties.

 

  8. IRI assures that the Company’s investor e-mail list (investors that have
opt-in to receive information on the Company) has increased to a minimum of 50
investors from the current figure of zero. [Note: Most investors these days
choose not to be added to a list but rather receive Company information via
their brokerage houses (online or via a stockbroker).]



--------------------------------------------------------------------------------

  f. “The 750,000 Warrants shall vest on the earlier to occur of
(i) September 30, 2006 or (ii) the closing bid price of the Company’s common
stock being $0.50 if the following milestones shall have been met on or before
such date:

 

  1. IRI will ensure the Company’s revamped website is continuously updated with
the latest pertinent investor information;

 

  2. IRI is to provide overall investor relations, some corporate finance and
disclosure consulting to the Company and help ensure it remains compliant with
all SEC rules and guidelines as it relates to Regulation Fair Disclosure;

 

  3. IRI will draft, edit and help distribute all of the Company’s press
releases and other forms of shareholder communications to both existing and new
potential investors in a timely manner;

 

  4. IRI will have increased the Company’s exposure as an investment opportunity
to Wall Street. Although this is somewhat an intangible milestone to measure,
IRI has agreed to use the following measuring sticks to determine its success:

 

  a. Introduction to at least 5,000 new potential retail investors via direct
mail campaigns;

 

  b. Introduction to at least 3,000 new institutional investors, hedge funds,
buy- and sell-side analysts and brokerage houses via e-mail using our internal
and external databases (i.e. Bigdough.com, etc.). The $19,000 annual fee per
client for this and other investor databases will be incurred by IRI;

 

  c. Follow-up on any interested investors based on the above marketing efforts
in an effort to arrange either one-on-one investor meetings or conference calls
with the Company;

 

  d. At least one major national road show to potential investors IRI has
pre-qualified in advance.

 

  5. The above efforts should be easily measurable in terms of significantly
increased volatility and liquidity in the Company’s stock price, which should
increase as the Program is executed;

 

  6. IRI agrees that it will have generated either at least one major article,
national broadcast TV coverage and/or a story reported on a global wire service
regarding the Company by this date that will be printed, broadcasted or
available through a global wire service, which shall include The Wall Street
Journal, New York Times, Business Week, Forbes, CNBC, Dow Jones, Reuters,
Bloomberg, CNN, CNBC, ABC, CBS, NBC, Fox or Fox News or such other national
print, broadcast or global wire service agreed to by the parties.

 

  7. IRI assures that the Company’s investor e-mail list (investors that have
opt-in to receive information on the Company) has increased to a minimum of 100
investors from the current figure of zero. [Note: Most investors these days
choose not to be added to a list but rather receive Company information via
their brokerage houses (online or via a stockbroker).]



--------------------------------------------------------------------------------

  g. “In determining whether the Company’s closing bid price has reached $0.50,
appropriate adjustments shall be made to such price for any stock splits, stock
dividends or other similar mechanisms that could restructure the capitalization
structure of the Company proportionately among all of its stockholders.

 

  h. “The Company agrees to file a registration statement covering the resale of
the common stock underlying 500,000 Warrants and 750,000 Warrants on behalf of
Parent either (i) on the Registration Statement to be filed pursuant to
Paragraph 2 above or (ii) within 30 days of their respective vesting dates. The
Company will use its best efforts to have any such registration statement
declared effective within 60 days of filing with the SEC. If the common stock
underlying the 500,000 Warrants and the 750,000 Warrants are registered on the
Registration Statement to be filed pursuant to Paragraph 2, they would be
subject to forfeiture in the event the Registration Statement is not declared
effective by May 15, 2006 since, at this point, there would be no immediate need
for an investor relations program.”

 

2) Paragraph 4, “Finders Fee,” of the Original Contract shall be hereby deleted
in its entirety and shall be amended and restated to read in its entirety,
“[RESERVED]”.

 

3) A new last sentence shall be added to Paragraph 8(d) to read as follows, “IRI
further represents and warrants to the Company that it will at all times conduct
the services it provides hereunder in accordance with all state “blue sky” laws,
the Securities Act of 1933, as amended, and Rule 10b-5 thereunder, and all other
federal and state securities and other laws.”

 

4) Paragraph 6, “Term and Termination of Engagement,” of the Original Contract
shall be hereby be amended and restated to read as follows, “The term of the
engagement hereunder is for a period of twelve (12) months. This engagement may
be immediately terminated by the Company at any time prior to the expiration of
its term, with or without cause; provided, however, that IRI will be entitled to
its first payment of the 900,000 Warrants within 15 days of termination; and
provided further that the provisions of this Section and Section 7 hereof shall
survive such termination. In addition, following the completion of the Program,
management of the Company and IRI will review the success of the Program in
order to determine IRI’s level of involvement going forward.”

 

If you agree on the terms listed above, kindly sign the letter in the designated
area below and send it back to our corporate office via facsimile. Upon
execution by both parties, this letter will serve as Amendment A to the Original
Contract.

 

I am looking forward to working with you in this important area.

 

/s/ Amir Pelleg

     

/s/ Haris Tajyar

Amir Pelleg, Ph.D.

     

Haris Tajyar

Chairman and COO

     

Managing Director

Duska Therapeutics, Inc.

     

IR International